United States Court of Appeals
                              For the Eighth Circuit
                         ___________________________

                                 No. 20-1358
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                 Tremayne Scoggins

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                           Submitted: September 28, 2020
                              Filed: October 1, 2020
                                  [Unpublished]
                                  ____________

Before LOKEN, SHEPHERD, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

     After considering a number of factors, the district court 1 decided not to reduce
Tremayne Scoggins’s 360-month prison sentence under the First Step Act. See Pub.

      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.
L. No. 115-391, 132 Stat. 5194 (2018). Though he challenges the decision on a host
of grounds, we affirm.

       We conclude that the district court did not abuse its discretion. See United
States v. McDonald, 944 F.3d 769, 771–72 (8th Cir. 2019) (discussing the standard
of review and outlining the two-step analysis for motions under the First Step Act).
The First Step Act did not require the court to reduce Scoggins’s sentence, even if
he was eligible. § 404(c), 132 Stat. at 5222 (“Nothing in this section shall be
construed to require a court to reduce any sentence pursuant to this section.”). And
the court did more than enough by considering the statutory sentencing factors
before making a decision. See 18 U.S.C. § 3553(a); United States v. Moore, 963
F.3d 725, 727 (8th Cir. 2020) (explaining that, in reviewing a First Step Act motion,
“a district court may, but need not, consider the section 3553 factors”).

       Scoggins’s remaining arguments fare no better. He was not entitled to a
plenary resentencing hearing, nor can he now challenge his original sentence. See
Moore, 963 F.3d at 728 (explaining how motions under the First Step Act are
different from “original, plenary sentencing” proceedings); United States v.
Williams, 943 F.3d 841, 843–44 (8th Cir. 2019) (holding that district courts need not
hold hearings on these motions); see also United States v. Denson, 963 F.3d 1080,
1089 (11th Cir. 2020) (refusing to entertain an attack on the original sentence in one
of these motions).

      We accordingly affirm the judgment of the district court and grant counsel
permission to withdraw.
                      ______________________________



                                         -2-